              Case 3:19-cv-00196-MMD-WGC Document 10 Filed 08/06/20 Page 1 of 2



 1   Allen Lichtenstein
     Nevada Bar No.: 3992
 2   3315 Russell Road, No. 222
     Allen Lichtenstein, Attorney at Law, Ltd.
 3   Las Vegas, NV 89120
     (702) 433-2666 phone
 4   (702) 433-9591 fax
     allaw@lvcoxmail.com
 5
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF, NEVADA
 8
     SAID ELMAZJOUB ,                 )
 9                                    )       Case No. 3:19-cv-00196-MMD-WGC
                                      )
10        Plaintiff                   )
                                       )      STIPULATION
11   v.                                )
                                      )
12   SCOTT DAVIS, et al,               )
                                      )
13
       Defendants.                    )
14   ____________________             )

15              On may 19 2020, the Court ordered an Inmate Early Mediation Conference for

16   8/18/20, with a Settlement Statement due from both parties on 8/11/20. Because attorney

17   Allen Lichtenstein, just entered the case, making his first appearance on 8/5/20, the parties

18   hereby request and stipulate that the Settlement Conference by moved (90) days to Monday,

19   November 16, 2020, the due date of the Settlement Statement be moved (90) days to Monday,
20   November 9, 2020.
21
                Dated this 5st day of August, 2020.
22

23              Respectfully submitted by:
24

25
                                                      1
           Case 3:19-cv-00196-MMD-WGC Document 10 Filed 08/06/20 Page 2 of 2



 1   /s/ Allen Lichtenstein

 2
     Allen Lichtenstein
 3   Nevada Bar No.: 3992
     3315 Russell Road, No. 222
 4   Las Vegas, NV 89120
     (702) 433-2666 phone
 5   (702) 433-9591 fax
     allaw@lvcoxmail.com
 6   Attorney for Plaintiff
 7
     /s/ Stephen J. Avillo
 8

 9   Stephen J. Avillo
     Deputy Attorney General
10   State of Nevada – Office of the Attorney General
     Public Safety Division
11   100 North Carson Street
     Carson City, Nevada 89701
     775.684.1159
12
     Attorney for Defendants
13

14

15                                                  ORDER

16                  It is hereby ordered that the Settlement Conference by moved (90) from August 18,

17   2020 to Tuesday, November 17, 2020, and the due date of the Settlement Statement be moved

18   from August 11, 2020 to Tuesday, November 10, 2020.
19          DATED: August 6, 2020.
20                                                          _______________________
                                                            U.S. Magistrate Judge
21

22

23

24

25
                                                        2
